Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.       Acknowledgement is made of the amendment filed 02/23/22.
Claims 1-20 remain pending in the application. 
• No claims are currently amended. 
• No claims are canceled. 
• No claims are new.
Response to Arguments
3.       Applicant's arguments filed 02/23/22 with regards to the rejection of claims 1-6, 8-15 and 19 under 35 U.S.C. 103 as being unpatentable over Hua et al (US 20160105213) (see IDS) in view of Blount et al (US 20030031279) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made Aparin (US 20140269864)(see IDS) in view of Rimini et al (US 20130044791)(see IDS). 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1-3,5,8-10,12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aparin (US 20140269864)(see IDS) in view of Rimini et al (US 20130044791)(see IDS). 
With regards to claims 1, 8 and 15, Aparin discloses in fig. 1, a wireless communication device (see wireless device 102, [0024], The wireless device 102 may include a transceiver) comprising:
 a transmission radio frequency (RF) chain configured to transmit a radio signal (fig.1, Tx signal 148); and 
processing circuitry (fig.6, processor 625, [0123]) configured to cause the wireless communication device to, 
detect that the transmission RF chain has transited to a first active state ([0030] active transceiver, the wireless device 102 may be configured to transmit a broadcast Tx signal 175 and receive desired Rx signals 177 through a single antenna 104. In full-duplex mode, the wireless device 102 may transmit broadcast Tx signals 175 and receive desired Rx signals 177 at the same time. However, in full-duplex systems, a portion of the Tx signal 148 may leak onto the received Rx signal 112 as Tx leakage 173 (e.g., through the duplexer/transformer 150). In other words, in a full-duplex system, the receiver on a wireless device 102 may be jammed by Tx leakage 173 from the transmitter. This jamming may produce distortion in the receive path and may interfere with the desired Rx signal 177. Furthermore, noise from the active transceiver 106 components may be intoduced into the Rx signal 112. Any undesired Tx noise or Tx leakage 173 in the Rx signal 112 may degrade the quality and sensitivity of the Rx signal 112.), 
determine whether to detect an updated value of a phase of a self- interference signal in response to detecting that the transmission RF chain has transited from the inactive state to the first active state (the Tx leakage reducer is only active when a signal is present in the transmitter path, Tx signal 148, [0069];” information about the Tx leakage magnitude and phase”, - - -The weight learning module 320 may also apply narrow pass filters 370a-b to the output signals from the summers 368a-b, respectively. The narrow pass filters 370a-b may produce a complex correlation coefficient (e.g., weight 324) between the feedback signal 322 and the Tx baseband signal 336. The complex multiplication of the feedback signal 322 and the Tx baseband signal 336 may produce a direct current (DC) signal due to correlated portions of these two signals and an alternating current (AC) signal due to uncorrelated portions of these two signals. The direct current (DC) signal, which is preserved by the narrow pass filters 370a-b, may indicate information about the Tx leakage magnitude and phase. The alternating current (AC) signal, which carries information about all other signals that are not correlated with the baseband Tx signal 336 (such as the desired Rx signal 377), may be suppressed to zero), and
 modify a weight vector of an adaptive filter corresponding to the self- interference signal based on the updated value of the phase or a previous value of the phase (fig. 1, weight learning module 120, [0069], - - -The weight learning module 320 may also apply narrow pass filters 370a-b to the output signals from the summers 368a-b, respectively. The narrow pass filters 370a-b may produce a complex correlation coefficient (e.g., weight 324) between the feedback signal 322 and the Tx baseband signal 336. The complex multiplication of the feedback signal 322 and the Tx baseband signal 336 may produce a direct current (DC) signal due to correlated portions of these two signals and an alternating current (AC) signal due to uncorrelated portions of these two signals. The direct current (DC) signal, which is preserved by the narrow pass filters 370a-b, may indicate information about the Tx leakage magnitude and phase. The alternating current (AC) signal, which carries information about all other signals that are not correlated with the baseband Tx signal 336 (such as the desired Rx signal 377), may be suppressed to zero).  
Aparin discloses all of the subject matter discussed above, but is not explicit about detect that the transmission RF chain has transited from an inactive state.
 However, Rimini et al discloses in [0078]-[0079] , In FIG. 5, The NL-IC may be made of a non-linear function generator 552 followed by an adaptive weight generator 554, the proposed NL-IC exploits the fact that the transmitted signal is known a priori. The NL filter mimics, in digital domain, the same non-linear distortions applied by the analog quadrature down-conversion to the Tx-leakage signal. In [0079] ,First, the transmit baseband (Tx BB) in phase (I) and Quadrature (Q) samples prior to DAC 514 are fed to a non-linear adaptive filter 550. The non-linear filter may reconstruct the same distortion order (for example, quadratic) as the one responsible for Tx self-jamming. The distorted version of the Tx BB signal may be scaled by variable complex coefficients to adjust for magnitude and phase prior to subtraction. The reconstructed IM2D distortion may then be subtracted from the composite signal made of desired Rx plus distortion prior to modem processing. The delay block 
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Aparin astaught by Rimini et al   and include detect that the transmission RF chain has transited from an inactive state.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention.
With regards to claims 2 and  9,  the combination of Aparin and  Rimini et al  discloses the wireless communication device of claim 1, wherein the transmission RF chain comprises a transmission mixer, a digital-to-analog converter (DAC), and a power amplifier (see  Aparin, transmission chain in fig. 5 (PA 538, DAC  546, mixers 540a,540b), , also see Rimini et al fig. 5, block 510, [0070], a transmitter chain 510 and a receiver chain 520 separated by a Duplexer 540. Starting from the bottom left, the Tx-BB digital samples 512 are converted by the digital to analog converter (DAC) 514 into analog continuous time signal 516 that is subsequently up-converted to carrier frequency by the mixer 518. After amplification provided by the PA 519, the Tx signal reaches the antenna via the Duplexer 540).  

With regards to claims 3 and  10,  the combination of Aparin and  Rimini et al  discloses the wireless communication device of claim 2, wherein the updated value of the phase in the first active state after the inactive state is different from the previous value of the phase in a second active state before the inactive state (RF signals change phases with time, see [0054], In one configuration, the Tx leakage estimator 128 may produce the estimated Tx leakage signal 134 by applying the weight 124 to the baseband Tx signal 136 and then upconverting the result to the Tx local oscillator (LO) frequency. In another configuration, the Tx leakage estimator 128 may produce the estimated Tx leakage signal 134 by applying the weight 124 to a Tx signal 148, which is already centered at the Tx local oscillator (LO) frequency. In this configuration, the Tx signal 148 is obtained by upconverting the baseband Tx signal 136 and amplifying the result. The feedback loop may be completed and the estimated Tx leakage signal 134 may then be provided to the summer 110).

With regards to claims 5 and  12,  the combination of Aparin and  Rimini et al  discloses the wireless communication device of claim 1, wherein the processing circuitry is configured to cause the wireless communication device to: detect the updated value of the phase; and modify the weight vector according to the updated value of the phase in response to completing the detection of the updated value of the phase ( see [0122], The outputs of the quadrature hybrid 590b and the quadrature hybrid 590c may be combined by the power combiner 576 to create the estimated Tx leakage signal TxLE 534. The overall functionality of the quadrature hybrids 590a-c, the variable resistance transistors 594 a-d and the power combiner 576 is similar to that of a reflection-type vector modulator, which allows the weights 524 a-b to control phase and amplitude of the estimated Tx leakage signal TxLE 534 without using active multipliers or upconverters. The estimated Tx leakage signal TxLE 534 may be provided to the Tx leakage reducer 508. The Tx leakage reducer 508 may subtract the estimated Tx leakage signal TxLE 534 from the Rx signal 512 to obtain the desired Rx signal 577 (as discussed above in relation to Equations 1-16).)  

Allowable Subject Matter
6.	Claims 4, 6, 7, 11, 13, 14, 16-19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior arts cited alone or in combination provides the motivation to teach 
wherein the processing circuitry is configured to cause the wireless communication device to determine whether to detect the updated value of the phase of the self-interference 2Atty. Dkt. No. 2557-003301-US U.S. Application No. 17/209,754 signal including determining whether a duration period of the inactive state is greater than a threshold time as recited in claim 4, 11;
wherein the processing circuitry is configured to cause the wireless communication device to: detect the updated value of the phase; and modify the weight vector based on the previous value of the phase during the detection of the updated value of the phase, the previous value of the phase corresponding to a time point at which the inactive state is entered as recited in claim 6, 13; and
wherein the processing circuitry is configured to cause the wireless communication device to: determine a first magnitude of an error of a first weight vector and a second magnitude of the error of a second weight vector, the first weight vector being based on the previous value of the phase, the first magnitude of the error of the weight vector being modified during the detection of the updated value of the phase, and the second weight vector being based on the updated value of the phase; and set one of the first weight vector or the second weight vector as the weight vector of the adaptive filter according to which among the first magnitude of the error and the second magnitude of the error is a smaller magnitude of the error as recited in claims 7,14 and 20.
Conclusion
7.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/11/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 12, 2022